BROWN, J.—
(1, 2) The indictment describes the property taken from the person of the state’s witness, Catringris, as “one $10 bill of the paper currency of the United States of America, and one $5 bill of the paper currency of the United States of' America, and one five-cent piece of the nickel coin of the United States of America,” and was sufficient to put the defendant on. notice of the nature and cause of the accusation he was required to meet.—Turner v. State, 124 Ala. 59, 27 South. 272; Thomas v. State, 117 Ala. 84, 23 South. 659; Gady v. State, 83 Ala. 53, 3 South. 429; Duvall v. State, 63 Ala. 12; Grant v. State, 55 Ala. 201; Montgomery v. State, 169 Ala. 12, 53 South. 991. “Courts will notice as a historical fact of great notoriety and importance the nature of the circulating medium at a particular time, the popular language in reference to it, and its value.”—Barddell v. State, 144 Ala. 54, 39 South. 975. The demurrer to the indictment was properly overruled.
(3) The appellant submits along with his brief an affidavit for the purpose of impeaching the correctness of the bill of exceptions as certified in the record; but this affidavit cannot be considered by the court for the following reasons: When a bill of exceptions is presented to the trial judge within the time allowed by the statute, and this fact appears on the face of the record, as in this case, and the bill is signed by the judge within the time allowed by the statute for signing, and this fact likewise appears on the face of the record, it is a part of the rec*56ord; and the record, as certified, imports absolute verity, and cannot be impeached by extraneous proof.—Edinburgh-American Land Mortgage Co. v. Canterbury, 169 Ala. 444, 53 South. 823.
(4) If the bill, in fact, was not presented within the time allowed, the signing of it does not make it a part of the record, .and on proper motion it may be stricken.—Leeth v. Kornman, Sawyer & Co., 2 Ala. App. 312, 56 South. 757; Rainey v. Ridgeway et al., 151 Ala. 532, 43 South. 843.
(5) Where a bill is allowed and signed by the trial judge, .and, as allowed, is not correct, the appellant’s remedy is to reject the bill as signed and proceed by motion in the appellate court to establish a correct one.—Hughes v. Albertville Mercantile Co., 173 Ala. 559, 56 South. 120.
(6, 7) The proposition of law embodied in charge 2 was given -to the jury in charges 16 arid 17, and its refusal is not reversible error. — Wilson v. State, 7 Ala. App. 134, 61 South. 471. The charge was well refused for the reason that it does not instruct "the jury as to the elements constituting an alibi, but refers this question of law to the jury.—Gilmore v. State, 126 Ala. 30, 28 South. 673.
(8) A reasonable doubt, to prevent a conviction, must arise ■out of the evidence after a consideration of the evidence. Charge 8 ignores this rule of law, and was properly refused. Furthermore, charge 10, given at the defendant’s request, was a substantial duplicate of this charge, and charge 8 was well refused for this reason.
(9) Charge 5 was argumentative, and its refusal was not •error.—Montgomery v. State, 169 Ala. 18, 53 South. 991; Griffin v. State, 165 Ala. 48, 50 South. 962.
We find no error in the record, and the judgment is affirmed.
Affirmed.